DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (2014/0370794).
Fukushima et al. teaches a polishing apparatus comprising a polishing table, 3, for supporting a polishing pad, 2, having a polishing surface, a rotatable head body, 1, having a pressing surface arranged to press a wafer against the polishing surface, (pp 0124), a retainer ring, 40, surrounding the pressing surface, the retainer ring being rotatable together with the head body and arranged to press the polishing surface, (pp .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Yavelberg (9,878,421).
In reference to claim 7 Fukushima et al. teaches a local-load exerting device, 110, coupled to the non-rotating member, the local-load exerting device being configured to press the non-rotating member toward the retainer ring, (pp 0235).

pressing a retainer ring against the polishing surface, while rotating the retainer ring together with the head body and the wafer, the retainer ring being arranged around the wafer, (pp 0124).
	Fukushima et al. teaches all the limitations of the claims except for a condition detector configured to detect a change in condition of the wafer based on output signal of the sensor, wherein the condition detector is configured to detect a point of change in surface condition of the wafer based on the output signal of the sensor, wherein the condition detector is configured to detect the point of change in the surface condition which is a point in time at which an amplitude of the output signal of the sensor exceeds or falls below a threshold value, wherein the condition detector is configured to detect a point of change in contact state between the wafer and the retainer ring based on the output signal of the sensor, wherein the condition detector is configured to detect the point of change in the contact state between the wafer and the retainer ring which is a point in time at which the output signal of the sensor falls below a threshold value, and the method steps of claims 13-17 comprising the above listed limitations. 
	Yavekberg teaches a condition detector, 302, configured to detect a change in condition of the wafer based on output signal of the sensor, wherein the condition detector is configured to detect a point of change in surface condition of the wafer based on the output signal of the sensor, wherein the condition detector is configured to detect the point of change in the surface condition which is a point in time at which an 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Fukushima et al. with the sensor and detector and the above listed limitations, as taught by Yavelberg, in order to provide the tool with the capability to with in-situ monitoring and adjusting of the polishing conditions during polishing. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Molnar (7,037,172), Hwang et al. (2013/0044004) and Kramer et al. (2005/0142987) were cited to show other examples of polishing apparatuses.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        February 11, 2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723